NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                 SARAH JOY VAHIDI, Petitioner/Appellee,

                                        v.

               SHADMAN HOSSEINI, Respondent/Appellant.


                           No. 1 CA-CV 17-0520 FC
                               FILED 6-7-2018


           Appeal from the Superior Court in Maricopa County
                          No. FC2014-003031
             The Honorable Pamela Hearn Svoboda, Judge

                                  AFFIRMED


                                   COUNSEL

Shadman Hosseini, Phoenix
Respondent/Appellant

Ayers & Brown PC, Phoenix
By Harvey S. Brown, Joshua M. Conway
Counsel for Petitioner/Appellee
                           VAHIDI v. HOSSEINI
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Paul J. McMurdie joined.


C A M P B E L L, Judge:

¶1            Shadman Hosseini (“Husband”) appeals from the family
court’s post-decree order (i) granting Sarah Joy Vahidi’s (“Wife”) petition
to enforce and (ii) awarding her $5,584.62 in attorney fees. For the following
reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND1

¶2            The parties were divorced in July 2016. Under the terms of
the consent decree, Husband was awarded the real property located on
West Mark Lane in Phoenix (the “Property”). At the time, Wife was a
“borrower” under a deed of trust encumbering the Property (the “Deed of
Trust”), but she was not, however, a “borrower” under the note that
evidenced the underlying indebtedness (the “Note”). As relevant here, the
decree also provided:

              The Respondent/Husband shall pay and hold the
       Petitioner/Wife harmless therefrom the following obligations
       and remove Petitioner/Wife from any liability within 30 days
       including refinancing . . . [a]ny obligations attached to
       property awarded to him.

¶3            In October 2016, Wife filed a petition to enforce the decree,
contending that, because Husband was unable or unwilling to refinance the
Property, it needed to be sold to eliminate her liability on the mortgage. In
response, Husband requested the petition be denied because “the financial

1       The statement of facts in the opening brief does not comply with
Arizona Rule of Civil Appellate Procedure 13(a)(5), which requires a
statement of facts “that are relevant to the issues presented for review, with
appropriate references to the record.” Accordingly, we disregard it and
instead rely on our own review of the record. See State Farm Mut. Auto. Ins.
Co. v. Arrington, 192 Ariz. 255, 257 n.1, ¶ 2 (App. 1998).




                                      2
                           VAHIDI v. HOSSEINI
                           Decision of the Court

liability of the property [stands] on my shoulders only.” After an
evidentiary hearing, the family court ordered either party to provide
documentation proving that Wife “is in no way associated with the Mark
Lane property.” Husband submitted copies of the Note, a HUD-1
Settlement Statement (with addendum and attachments), a title
commitment, and an unsigned letter from Nationstar Mortgage LLC—all
of which confirmed that Husband was the only signatory on the Note.

¶4            Thereafter, the family court concluded that Husband had not
shown “that [Wife] is no longer on the loan nor no longer responsible for
the mortgage on the property located on Mark Lane.” Accordingly, the
court granted Wife’s petition and ordered Husband to refinance the
Property within 45 days. The court also granted Wife’s request for attorney
fees based on the “unreasonable position” taken by Husband.2 See Ariz.
Rev. Stat. (A.R.S.) § 25-324(A); see also Ariz. R. Fam. Law P. 91(S) (attorney
fees may be awarded to a party who requests enforcement of a family court
order). After considering counsel’s China Doll affidavit, the court awarded
Wife $5,584.62 in fees.3

                               DISCUSSION

       A.     Petition to Enforce

¶5             We review a family court’s decision to enforce a prior order
for an abuse of discretion. Ariz. R. Fam. Law P. 91(A), (H) (delineating
procedural requirements for a party seeking post-decree relief); cf. In re
Marriage of Priessman, 228 Ariz. 336, 338, ¶ 7 (App. 2011). We view the
evidence in the light most favorable to sustaining the court’s ruling,
deferring to its factual findings unless clearly erroneous. Vincent v. Nelson,
238 Ariz. 150, 155, ¶¶ 17-18 (App. 2015); Walsh v. Walsh, 230 Ariz. 486, 490,
¶ 9 (App. 2012). We also defer to the court’s determinations of witness
credibility and the weight to give the evidence. Gutierrez v. Gutierrez, 193
Ariz. 343, 347, ¶ 13 (App. 1998). We review de novo questions of law,
including the interpretation of a decree or court order. Danielson v. Evans,
201 Ariz. 401, 406, ¶ 13 (App. 2001); Cohen v. Frey, 215 Ariz. 62, 66, ¶ 10
(App. 2007). We will affirm on any ground supported by the record. Pettit
v. Pettit, 218 Ariz. 529, 531, ¶ 4 (App. 2008); see ARCAP 13(b)(2) (appellate



2      The family court found that the disparity in income between the
parties was “not significant.” See A.R.S. § 25-324(A).

3      See Schweiger v. China Doll Rest., Inc., 138 Ariz. 183 (App. 1983).


                                       3
                             VAHIDI v. HOSSEINI
                             Decision of the Court

court may affirm judgment on any grounds properly presented in the
record).

¶6             Husband challenges Wife’s standing to bring the petition.
Whether a party has standing is a question of law we review de novo. Pawn
1st, L.L.C. v. City of Phx., 231 Ariz. 309, 311, ¶ 11 (App. 2013). Husband
argues that Wife did not prove she was liable on an obligation attached to
the Property such that his failure to refinance (and thereby satisfy the Deed
of Trust) caused her “a distinct and palpable injury.” See Sears v. Hull, 192
Ariz. 65, 69, ¶ 16 (1998); Ariz. Ass’n of Providers for Persons with Disabilities v.
State, 223 Ariz. 6, 13, ¶ 17 (App. 2009). But Wife maintains that she suffers
economic injury because her signature on the Deed of Trust impairs her
“ability to be approved for loans and other forms of credit.” The family
court is in the “best position to weigh the evidence, observe the parties,
judge the credibility of witnesses, and make appropriate findings.”
Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231, 234, ¶ 13 (App. 2011).
We assume the court fully considered the evidence before it. Fuentes v.
Fuentes, 209 Ariz. 51, 55, ¶ 18 (App. 2004). On appeal, Husband bears the
burden to ensure the record contains the transcripts necessary for us to
determine this issue. See Baker v. Baker, 183 Ariz. 70, 73 (App. 1995); see also
ARCAP 11(b), (c). Because Husband did not provide the transcript of the
evidentiary hearing, we presume the record supports the family court’s
ruling.4 See Kohler v. Kohler, 211 Ariz. 106, 108 n.1, ¶ 8 (App. 2005).

       B.      Attorney Fees

¶7           Husband argues the family court abused its discretion in
finding his position on refinancing was unreasonable.5 See Nicaise v.
Sundaram, 1 CA-CV 17-0069 FC, 2018 WL 1101654, at *7, ¶ 32 (Ariz. App.




4       On this basis, we agree with Wife that the issue is ripe regardless of
the likelihood Husband will default on the Note. See Town of Gilbert v.
Maricopa Cty., 213 Ariz. 241, 244-45, ¶ 8 (App. 2006) (explaining that the
doctrine of ripeness “prevents a court from rendering a premature
judgment or opinion on a situation that may never occur.”) (quoting Winkle
v. City of Tucson, 190 Ariz. 413, 415 (1997)).

5      Under A.R.S. § 25-324(A), the family court must consider “the
financial resources of both parties and the reasonableness of the positions
each party has taken throughout the proceedings.”



                                         4
                             VAHIDI v. HOSSEINI
                             Decision of the Court

Mar. 1, 2018) (reviewing an award of fees under § 25-324(A) for an abuse of
discretion).

¶8             The terms of the consent decree require that Husband remove
Wife “from any liability” with regard to “[a]ny obligations attached to
property awarded to him.” See Cohen, 215 Ariz. at 66, ¶ 11 (“The meaning
of a decree is to be determined from the language used.”) (quoting Stine v.
Stine, 179 Ariz. 385, 388 (App. 1994)). Because Husband failed to include the
transcript of the hearing in the record, however, we are unable to review all
of the relevant evidence. Therefore, we must accept the court’s finding that
Wife demonstrated her obligations attached to the Property were still intact
and in violation of the decree. See Bee-Gee, Inc. v. Ariz. Dep’t of Econ. Sec., 142
Ariz. 410, 414 (App. 1984) (“If the record is incomplete, the appellate court
must presume that the missing portions support the actions below.”)
Accordingly, the order awarding attorney fees is affirmed.

                                CONCLUSION6

¶9            For the foregoing reasons, we affirm the family court’s order
granting Wife’s petition to enforce and the award of attorney fees. In our
discretion, we grant Wife’s request under A.R.S. § 25-324 for attorney fees
and costs on appeal upon compliance with ARCAP 21. See Leathers v.
Leathers, 216 Ariz. 374, 379, ¶ 22 (App. 2007).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




6      The court is in receipt of respondent/appellant’s motion to accept
newly obtained evidence not available at the time of filing and
petitioner/appellee’s objection. Accordingly, IT IS ORDERED granting the
motion.


                                          5